Per Curiam.

As pointed out by the Special Term in its opinion the plaintiff and the defendant share in the proceeds of the sale and they should bear equally the expenses of the sale. Accordingly the order appealed from should be modified to provide that defendant shall pay to the Sheriff one half of the lawful fees,, expenses and costs of the sale and as so modified affirmed, without costs.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order unanimously modified by providing that defendant pay to the Sheriff of the City of New York one half of the lawful fees, expenses and costs of the sale and as so modified affirmed, without costs. Settle order on notice. [180 Mise. 998.] [See post, p. 767.]